     Case 1:16-cv-00145-SPW-KLD Document 74 Filed 07/07/20 Page 1 of 2



JJ England
Derrick Braaten (admitted pro hac vice)
BRAATEN LAW FIRM
109 North 4th Street, Suite 100
Bismarck, ND 58501
Telephone: 701-221-2911
jj@braatenlawfirm.com
derrick@braatenlawfirm.com

Matthew J. Kelly
E. Lars Phillips
TARLOW, STONECIPHER, WEAMER, & KELLY, PLLC
1705 West College St.
Bozeman, MT 59715
Telephone: 406-586-9714
mkelly@lawmt.com
lphillips@lawmt.com

Attorneys for Plaintiffs

                  IN THE UNITED STATES DISTRICT COURT
                          DISTRICT OF MONTANA
                            BILLINGS DIVISION


 GIACOMETTO RANCH INC., et al., )
                                )
                                )               Case No. 1:16-cv-00145
                    Plaintiffs, )
                                )
 v.                             )                NOTICE OF DEATH
                                )             (LAWRENCE GIACOMETTO)
 DENBURY ONSHORE LLC, et al., )
                                )
                                )
                  Defendants. )
                                )




                                          1
     Case 1:16-cv-00145-SPW-KLD Document 74 Filed 07/07/20 Page 2 of 2



      Plaintiffs hereby give notice pursuant to Rule 25(a) of the Federal Rules of

Civil Procedure that Lawrence Giacometto, an original plaintiff in this action, died

on September 12, 2019. Plaintiffs’ undersigned attorneys do not represent the estate

of Lawrence Giacometto. Plaintiffs Tom Giacometto, Robert Giacometto, and

Giacometto Ranch, Inc. request that the name of the deceased party be stricken from

the action and dismissed without prejudice and that the action proceed in the name

of Tom Giacometto, Robert Giacometto, and Giacometto Ranch, Inc. unless the

estate of Lawrence Giacometto timely applies to intervene under the Federal Rules

of Civil Procedure.

                                        Respectfully submitted,

Dated: July 7, 2020                      /s/ JJ England
                                        JJ England
                                        Derrick Braaten (admitted pro hac vice)
                                        Braaten Law Firm
                                        109 N 4th St, Suite 100
                                        Bismarck, ND 58501
                                        Telephone: 701-221-2911
                                        jj@braatenlawfirm.com
                                        derrick@braatenlawfirm.com

                                        Matthew J. Kelly
                                        E. Lars Phillips
                                        Tarlow, Stonecipher, Weamer, & Kelly, PLLC
                                        1705 West College St.
                                        Bozeman, MT 59715
                                        Telephone: 406-586-9714
                                        mkelly@lawmt.com
                                        lphillips@lawmt.com



                                         2
